SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2010 Commission File Number 000-20181 Sapiens International Corporation N.V. (translation of registrant’s name into English) c/o Landhuis Joonchi Kaya Richard J. Beaujon z/n P.O. Box 837 Willemstad, Curaçao (599) (9) 7366277 (address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934 Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sapiens International Corporation N.V. (Registrant) Date: November 8, 2010 By: /s/Roni Giladi Roni Giladi Chief Financial Officer For Immediate Release Sapiens Announces Growth in Revenue and Net Profits for Q3 2010 Company announces 45% increase in net profits compared to Q3 2009 Cary, N.C. – November 08, 2010 - Sapiens International Corporation N.V. (NASDAQ and TASE: SPNS), a global provider of innovative software solutions for the insurance industry and a member of the Formula Group (NASDAQ: FORTY and TASE: FORT), today announced its results for the third quarter of 2010. Financial Highlights for the Third Quarter and Year to Date Results as of September 30, 2010 · Revenues for the third quarter of 2010 reached $13.1 million. Revenues for the first 9 months of 2010 reached $37.6 million, 11% growth compared to first 9 months of 2009 · Operating profit for the third quarter of 2010 reached $1.6 million. Operating profit for the first 9 months of 2010 reached $4.8 million, 25% growth compared to first 9 months of 2009 · On a non-GAAP basis, net income for the third quarter of 2010 reached $1.9 million. On a non-GAAP basis, net income for the first 9 months of 2010 reached $5.5 million, 57% growth compared to first 9 months of 2009. For the third quarter ended September 30, 2010, total revenues were $13.1 million, with net income of $1.5 million, representing 11% of the revenue, or $0.07 per fully diluted share. This compares with revenues of $12.95 million and net income of $1.0 million, representing 8% of the revenue, or $0.05 per fully diluted share, for the same period in 2009. On a Non GAAP basis, total net income was $1.9 million for the third quarter, or $0.08 per fully diluted share, a significant increase compared to $1.2 million or 0.06 per fully diluted share for the same period in 2009. For the nine-month period ended September 30, 2010, total revenues were $37.6 million, with net income of $4.4 million, or $0.20 per fully diluted share. This compares with revenues of $33.9 million and net income of $2.9 million, or $0.14 per fully diluted share, for the same period in 2009. Total cash and cash equivalents as of September 30, 2010 totaled $12.3 million, increased by $1.9 million during the quarter. Total shareholders’ equity reached $32.5 million which represents 61% of the total balance sheet. Roni Al-Dor, President and CEO of Sapiens International Corporation commented, “We’re happy to announce a 16th consecutive quarter of operational profit. We experienced positive global momentum across the board, in both product lines and territories.We have extended our sales and marketing teams in North America and Europe, and continued R&D investments to maintain our innovation leadership. At all times, we remain dedicated to maintain top line growth for bottom line profits.” Mr. Al-Dor continued, “The strategic decision to strengthen our portfolio with the acquisition of Harcase and integration of the RapidSure Policy Administration product has proven to be a successful move. We have recently announced the going live of one of our major clients, Philadelphia Insurance companies that successfully deployed 5 lines of business in just 6 months. We will continue to lead by innovation, and grow our business organically and non-organically.” Reconciliation between U.S. GAAP and Non-GAAP results is summarized in the following table. For a complete reconciliation, please refer to the tables at the end of this release. U.S. Dollars in thousands, except per share amounts For the three months ended For the nine months ended U.S GAAP basis 09/30/2010 09/30/2009 09/30/2010 09/30/2009 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Operating profit Net income Basic earnings per share Diluted earnings per share NonGAAP Revenues Operating profit Net income Basic earnings per share Diluted earnings per share U.S. GAAP results include amortization of capitalized software developments, capitalization of software development costs, and stock-based compensation expenses. Comment Regarding Non-GAAP Sapiens' management believes that the presentation of non-GAAP measures can enhance the understanding of the company’s ongoing economic performance, and provides useful information to investors regarding financial and business trends relating to the company’s financial condition and results of operations. Sapiens therefore uses internally the non-GAAP information to evaluate and manage the Company’s operations. These non-GAAP financial measures are not in accordance with, or an alternative for, generally accepted accounting principles and may be different from non-GAAP financial measures used by other companies. In addition, these non-GAAP financial measures are not based on any comprehensive set of accounting rules or principles. Sapiens believes that non-GAAP financial measures have limitations in that they do not reflect all of the amounts associated with Sapiens' results of operations as determined in accordance with GAAP and that these measures should only be used to evaluate Sapiens' results of operations in conjunction with the corresponding GAAP measures. Please refer to the Reconciliation of GAAP to Non-GAAP Results at the end of this release. About Sapiens International Sapiens International Corporation N.V. is a leading global provider of business solutions for the insurance industry, helping modernize business processes and enabling insurance organizations to adapt quickly to change. Sapiens' innovative solutions are widely recognized for their ability to cost-effectively align IT with the business demands for speed, flexibility and efficiency. Sapiens operates through its subsidiaries in North America, the United Kingdom, EMEA and Asia Pacific. For more information, please visit http://www.sapiens.com. Except for historical information contained herein, the matters set forth in this release are forward-looking statements that are dependent on certain risks and uncertainties, including such factors, among others, as market acceptance, market demand, pricing, changing regulatory environment, changing economic conditions, risks in new product and service development, the effect of the Company's accounting policies, specific system configurations and software needs of individual customers and other risk factors detailed in the Company's SEC filings. For More Information Roni Giladi Chief Financial Officer Sapiens International Tel: +972-8-938-2721 E-mail: IR.Sapiens@sapiens.com Roni Al-Dor Chief Executive Officer Sapiens International Tel: +972-8-938-2721 E-mail: IR.Sapiens@sapiens.com SAPIENS INTERNATIONAL CORPORATION N.V. Condensed Consolidated Balance Sheets (U.S. Dollars in thousands) 9/30/2010 12/31/2009 (Unaudited) (Audited) Assets Cash and cash equivalents $ $ Trade receivables, net Other current assets Total current assets Property and equipment, net Other assets, net Total assets $ $ Liabilities and equity Trade payables $ Other liabilities and accrued expenses Deferred revenues Total current liabilities Long-term debt and other long-term liabilities Equity* Total liabilities and equity $ $ *) Sapiens issued and outstanding share capital as of September 30, 2010 are 22,409,050 and 22,058,256, respectively. SAPIENS INTERNATIONAL CORPORATION N.V. Condensed Consolidated Statements of Operations (U.S. Dollars in thousands, except per share amounts) For the three months ended For the nine months ended 09/30/2010 09/30/2009 09/30/2010 09/30/2009 Unaudited Unaudited Unaudited Unaudited Revenues $ Cost of revenues $ Gross Profit Operating expenses Research and development, net $ Selling, marketing, general and administrative $ Operating Profit Financial expenses, net $
